DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 8/31/2022. This Action is made FINAL.
Claims 6-7, 17-20 were canceled.
Claims 1-6, 8-16, 21-26 are pending for examination.

Response to Arguments
Applicant’s arguments, see Page 7, filed “Oakes therefore cannot even suggest "to specify the location to replace the vehicle component as a location having all tools in the list of tools without requiring delivery or manufacture of the tools"”, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Joao (US20020016655A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 13-14, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US20190213803A1) in view of Oakes  (US10991172B1) and Joao (US20020016655A1).

	In regards to claim 1, Ye teaches A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (Ye: Para 24 “server 120 can include multiple servers, each of which includes one or more microprocessors, memory, and storage”) to: 
	predict a time to failure of a vehicle component according to a damage model generated from vehicle operating data (Ye: Para 14 “Using the history of the lifetime determinant or the proxy lifetime determinant for the particular component in the particular vehicle, together with data stored in the databases for that particular component—for instance, experimentally determined lifetime data or lifetime data determined from collecting histories for that component from a fleet of vehicles—the cloud-computing center computes a state of health (SOH) for the component. If the SOH indicates that the component is near the end of its lifetime, then the cloud-computing center can send a warning to the driver of the vehicle informing them that the component must be replaced very soon. The cloud-computing center can also notify a repair facility or service center so that a replacement component can be ordered before the vehicle is brought in”; Para 20 “Each component 101 has a lifetime determinant—that is, a quantity whose history (i.e., variation over time) has been determined, through analysis, observation, experiment, etc., to most affect the component's lifetime. The lifetime determinant can be used to predict the component's failure—i.e., the end of its lifetime”; i.e.  state of health (SOH) encompasses predict a time to failure as it discloses the end of component lifetime); 
replace the vehicle component with the replacement vehicle component according to maintenance instructions that, based at least in part on the predicted time to failure, specify a time and location to replace the vehicle component (Ye: Para 32 “Having received an EOL warning at block 222, at block 224 the process can use GPS 110 to direct the vehicle's driver to a repair facility that can replace or repair the component whose failure is imminent. In various embodiments, the repair facility identified in the EOL warning at block 220 can be a home repair facility or a preferred repair facility previously registered for the vehicle in database 122, or can be one or more repair facilities near the vehicle's current location. In the context of process 200, a repair facility can be considered near the vehicle's current location if it is within a certain mileage range (e.g., 0-100 miles), within a certain travel time (e.g., 0-2 hours), or within the time or range available to the vehicle before failure of the component associated with the EOL warning. The warning branch of process 200 ends at block 226”);
the instructions further include instructions to specify the location to replace the vehicle component(Ye: Para 32 “Having received an EOL warning at block 222, at block 224 the process can use GPS 110 to direct the vehicle's driver to a repair facility that can replace or repair the component whose failure is imminent”)
Yet Ye do not teach based on the predicted time to failure, retrieve a schematic of the vehicle component and input the schematic to an additive printer to manufacture a replacement vehicle component;
wherein the maintenance instructions include a list of tools, and the instructions further include instructions to specify the location to replace the vehicle components a location having all tools in the list of tools without requiring delivery or manufacture of the tools.
However, in the same field of endeavor, Oakes teaches based on the predicted time to failure (Oakes: Para 55 “the display can provide a simultaneous display of a plurality of representations indicative of respective expected life times for each of the plurality of motor vehicle components. Such a display can enable readily identifying components of the plurality of motor vehicle components that are within a threshold amount of time of satisfying the expected life and/or motor vehicle components that have exceeded their expected life. Readily identifying such motor vehicle components can increase the life span of components that interact with the identified component and, potentially, the vehicle as a whole. Further, such identification can identify motor vehicle components to be generated, as described herein”), retrieve a schematic of the vehicle component and input the schematic to an additive printer to manufacture a replacement vehicle component (Oakes: Para 75 “The instructions can include instructions executable by the processor to receive a virtual model (e.g., a 3D virtual model), from the data store, associated with the requested motor vehicle component, as illustrated at block 356”; Para 73 “the instructions can include instructions executable by the processor to request generation of a motor vehicle component (e.g., a 3D copy of a motor vehicle component). The request can be provided, for example, by a user of the generating machine interacting directly (e.g., inputting information for the request into a user interface of the generating machine) and/or indirectly (e.g., remotely communicating with the generating machine from another device) with the generating machine”; Para 74 “generation of motor vehicle component can be automatically requested upon receipt of an indication of damage to a motor vehicle component and/or automatically requested based on an expected life of a motor vehicle component (e.g., upon the motor vehicle component reaching/exceeding its expected life)”);
the maintenance instructions include a list of tools (Oakes: Claim 1 “identifying tool component information in a data store that is associated with a tool component, wherein the tool component is needed to install the replacement component on the motor vehicle”), and the instructions further include instructions to specify the location to replace the vehicle components a location having all tools in the list of tools (Oakes: Para 48 “a repair facility capable of replacing a damaged motor vehicle component with a generated motor vehicle component”; Para 50 “a facility can be contacted and a replacement time can be scheduled wherein the facility can then receive a motor vehicle component following generation of the motor vehicle component and install the component on the vehicle at a time convenient to the repair facility and/or the vehicle owner”; Claim 1 “sending a status of the generation of the replacement component and the tool component to the remote location wherein the status indicates whether the replacement component is ready for installation into the motor vehicle”; i.e. a repair facility capable of replacing a damaged motor vehicle component encompasses a location having all tools in the list of tools as tool are required to replace the components)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Ye with the feature of based on the predicted time to failure, retrieve a schematic of the vehicle component and input the schematic to an additive printer to manufacture a replacement vehicle component; wherein the maintenance instructions include a list of tools, and the instructions further include instructions to specify the location to replace the vehicle components a location having all tools in the list of tools disclosed by Oakes. One would be motivated to do so for the benefit of “provide a reliable source of motor vehicle components generated to consistent specifications (e.g., OEM specifications)” (Oakes: Para 20).
Yet the combination of Ye and Oakes do not teach a location having all tools in the list of tools without requiring delivery or manufacture of the tools.
However, in the same field of endeavor, Joao teaches a location having all tools in the list of tools without requiring delivery or manufacture of the tools (Joao: Para 346 “the present invention can be utilized by any user, owner or operator, can utilize the present invention in order to locate a dealer, a service provider, a service technician, a mechanic, a specialist, a specialized facility, a parts provider, an equipment provider, a component provider, and/or an accessory provider. For example, assume that a vehicle diagnosis indicates that the vehicle is in need of a specialized repair with specialized equipment and that the user, owner, or operator, would have to locate a repair facility having the special equipment”; Para 347 “the operation of the apparatus 100 commences at step 500. At step 501, the user, owner, or operator, accesses that central processing computer 10 and provides information regarding the repair or service needed. At step 502, the central processing computer 10 will process the request and identify one or more service providers who or which can provide the specialized repair or service”; i.e. repair facility having the special equipment would encompasses a location having all tools in the list of tools without requiring delivery or manufacture of the tools).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Ye and Oakes with the feature of a location having all tools in the list of tools without requiring delivery or manufacture of the tools disclosed by Joao. One would be motivated to do so for the benefit of “improved vehicle maintenance, improved vehicle maintenance quality, improved vehicle maintenance record-keeping, efficient vehicle information collection, processing and dissemination, efficient vehicle diagnosis and servicing, cost efficiency, cost containment” (Joao: Para 11).

In regards to claim 2, the combination of Ye, Oakes, and Joao teaches The system of claim 1, and Oakes further teaches the instructions further include instructions to actuate a repair machine at the specified location according to the maintenance instructions (Oakes Para 75 “The instructions can include instructions executable by the processor to receive a virtual model (e.g., a 3D virtual model), from the data store, associated with the requested motor vehicle component, as illustrated at block 356. For example, a virtual model can be received from the data store in response to receipt of a request, such as the request described at block 354. The virtual model can, in some embodiments, be provided directly to a generating machine (e.g., generating machine 102)”; Para 76 “the instructions can include instructions executable by the processor to generate the motor vehicle component using the received virtual model (e.g., using information included in a received 3D virtual model). Generation can, for example, occur in response (e.g., automatically in response) to receipt of a virtual model, for instance, as described at block 356”; i.e. generate the motor vehicle component encompasses actuate a repair machine).

In regards to claim 3, the combination of Ye, Oakes, and Joao teaches The system of claim 1, and Ye further teaches the damage model includes [[at least one of a mass reduction rate,]] a temperature-based wear rate (Ye: Para 13 “one or more components in the vehicle are monitored with sensors that directly sense a lifetime determinant of the component (i.e., a quantity such as temperature whose history primarily determines a lifetime of the component) or a proxy lifetime determinant (i.e., a quantity from which a lifetime determinant can be deduced). The sensors are sampled by the electronic control unit (ECU) of the component at a certain sampling frequency and over a reporting period”; Para 20 “For instance, in the traction inverter used in battery-powered electric vehicles, the junction temperature of power semiconductors is a lifetime determinant because, given the inverter's failure mechanisms, the junction temperature history can be used to predict its lifetime”) [[ or a mass flow rate]].

As per claim 13, it recites A method having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 14, it recites A method having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 16, it recites A method having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

Claim 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US20190213803A1) in view of Oakes  (US10991172B1) and Joao (US20020016655A1) further in view of Guan (US20190188924A1).

In regards to claim 4, the combination of Ye, Oakes, and Joao teaches The system of claim 1.
Yet the combination of Ye, Oakes, and Joao do not teach the instructions further include instructions to predict the time to failure based on at least one of a vibration or a sound from the vehicle component.
However, in the same field of endeavor, Guan teaches the instructions further include instructions to predict the time to failure based on at least one of a vibration [[or a sound]] from the vehicle component (Guan: Para 31 “Monitoring and analysis of the vibrations of the rotating components may be used by the monitoring and diagnostics system 32 for diagnostic purposes and, in some instances, for predicting the remaining useful life of machine components and systems”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Ye, Oakes, and Joao with the feature of the instructions further include instructions to predict the time to failure based on at least one of a vibration or a sound from the vehicle component disclosed by Guan. One would be motivated to do so for the benefit of “the vibration analysis may permit an estimation of the future life of components” (Guan: Para 3).

As per claim 15, it recites A method having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

	
Claim 5, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US20190213803A1) in view of Oakes  (US10991172B1) and Joao (US20020016655A1)  further in view of Govindappa (US20180257683A1).

In regards to claim 5, the combination of Ye, Oakes, and Joao teaches The system of claim 1.
Yet the combination of Ye, Oakes, and Joao do not teach the instructions further include instructions to predict the time to failure when output performance of the vehicle component falls below a threshold.
However, in the same field of endeavor, Govindappa teaches the instructions further include instructions to predict the time to failure when output performance of the vehicle component falls below a threshold (Govindappa: Para 64 “a remaining life predictor 324 of the digital twin system 120 is configured to predict the remaining operational life of a subsystem based on the determined performance index of the subsystem. The remaining life predictor 324 represents one or more processors of the digital twin system 120. The remaining life predictor 324 may access deterioration data associated with subsystems similar to the subsystem of the vehicle 104. The deterioration data may track deterioration of the subsystems year over year. The deterioration data may be obtained from the diagnostic database 128 or retrieved from the memory 306 of the digital twin system 120. The remaining life predictor 324 is configured to correlate the performance index with the deterioration data to predict the remaining life of the subsystem. The remaining life of the subsystem refers to the amount of time or amount of trips before the performance of the subsystem either fails or falls below a designated threshold performance level, requiring significant and costly part replacements and/or repairs to remedy”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Ye, Oakes, and Joao with the feature of the instructions further include instructions to predict the time to failure when output performance of the vehicle component falls below a threshold disclosed by Govindappa. One would be motivated to do so for the benefit of “predict a remaining life of the subsystem based on the performance composite index of the subsystem and deterioration data associated with subsystems similar to the subsystem of the vehicle” (Govindappa: Para 74).

As per claim 21, it recites A method having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

Claim 8, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US20190213803A1) in view of Oakes  (US10991172B1) and Joao (US20020016655A1) further in view of Neyens (US20200033812A1).

In regards to claim 8, the combination of Ye, Oakes, and Joao teaches The system of claim 1.
Yet the combination of Ye, Oakes, and Joao do not teach the instructions further include instructions to specify the time to replace the vehicle component based on a delivery time of a second vehicle component to the specified location.
However, in the same field of endeavor, Neyens teaches the instructions further include instructions to specify the time to replace the vehicle component based on a delivery time of  a second vehicle component to the specified location (Neyens: Para 6 “The method may include determining, based on a location associated with the machine and at least one of the maintenance schedule, the one or more active time periods, or the one or more inactive time periods, a date on which the replacement component is to be delivered to the location. The method may include ordering the replacement component based on determining that the replacement component is not in an inventory of the user. Ordering the replacement component may include scheduling the replacement component to be delivered to the location on the date. The method may include transmitting, to a device associated with the user identifier, a notification that the replacement component has been ordered, wherein the notification indicates the date on which the replacement component is to be delivered to the location”; i.e. first vehicle component would be generated via additive printer while the second component would be delivered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Ye, Oakes, and Joao with the feature of the instructions further include instructions to specify the time to replace the vehicle component based on a delivery time of a second vehicle component to the specified location disclosed by Neyens. One would be motivated to do so for the benefit of “Proper maintenance of machines can help ensure more reliable, safer, and longer performance” (Neyens: Para 2).

As per claim 22, it recites A method having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

Claim 9-10, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US20190213803A1) in view of Oakes  (US10991172B1) and Joao (US20020016655A1)  further in view of Harvey (US10049505B1).

In regards to claim 9, the combination of Ye, Oakes, and Joao teaches The system of claim 1.
Yet the combination of Ye, Oakes, and Joao do not teach the instructions further include instructions to actuate a propulsion to move a vehicle to which the vehicle component is installed to the specified location prior to the specified time.
However, in the same field of endeavor, Harvey teaches the instructions further include instructions to actuate a propulsion to move a vehicle to which the vehicle component is installed to the specified location prior to the specified time (Harvey: Abstract “The method may include determining that a maintenance operation is required for the self-driving vehicle, retrieving an operator schedule for an operator of the self-driving vehicle, retrieving a facility schedule for a facility, determining a time for performing the maintenance operation based upon the operator schedule, the facility schedule, and an amount of time required to (i) complete the maintenance operation, (ii) drive the self-driving vehicle from a first location to the facility to arrive at the determined time, and (iii) drive the self-driving vehicle to a second location, instructing the self-driving vehicle to drive from the first location to the facility to arrive at the determined time; and/or instructing the self-driving vehicle to drive from the facility a second location”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Ye, Oakes, and Joao with the feature of the instructions further include instructions to actuate a propulsion to move a vehicle to which the vehicle component is installed to the specified location prior to the specified time disclosed by Harvey. One would be motivated to do so for the benefit of “a computer-based method for maintaining an autonomous or self-driving vehicle” (Harvey: Abstract).

In regards to claim 10, the combination of Ye, Oakes, Joao, and Harvey teaches The system of claim 1, and Harvey further teaches the instructions further include instructions to specify the time to replace the vehicle component based on a predicted amount of time required to complete the maintenance instructions (Harvey: Abstract “The method may include determining that a maintenance operation is required for the self-driving vehicle, retrieving an operator schedule for an operator of the self-driving vehicle, retrieving a facility schedule for a facility, determining a time for performing the maintenance operation based upon the operator schedule, the facility schedule, and an amount of time required to (i) complete the maintenance operation, (ii) drive the self-driving vehicle from a first location to the facility to arrive at the determined time, and (iii) drive the self-driving vehicle to a second location, instructing the self-driving vehicle to drive from the first location to the facility to arrive at the determined time; and/or instructing the self-driving vehicle to drive from the facility a second location”).

As per claim 23, it recites A method having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

As per claim 24, it recites A method having limitations similar to those of claim 10 and therefore is rejected on the same basis. 

Claim 11, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US20190213803A1) in view of Oakes  (US10991172B1) and Joao (US20020016655A1)  further in view of Bonissone (US20080140361A1).

In regards to claim 11, the combination of Ye, Oakes, and Joao teaches The system of claim 1.
Yet the combination of Ye, Oakes, and Joao do not teach the instructions further include instructions to predict the time to failure based on a previous maintenance time of the vehicle component.
However, in the same field of endeavor, Bonissone teaches the instructions further include instructions to predict the time to failure based on a previous maintenance time of the vehicle component (Bonissone: Claim 1 “A method to predict remaining life of a target, the method comprising: receiving information regarding a behavior of the target, said information including at least one of a maintenance history and a utilization history … generating a signal corresponding to the predicted remaining life of the target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Ye, Oakes, and Joao with the feature of the instructions further include instructions to predict the time to failure based on a previous maintenance time of the vehicle component disclosed by Bonissone. One would be motivated to do so for the benefit of “retrieving from the database data prior to an end of the identified equipment useful life, the data having a relationship to the behavior, evaluating a similarity of the relationship, and predicting the remaining life of the target based upon the similarity” (Bonissone: Para 8).

As per claim 25, it recites A method having limitations similar to those of claim 11 and therefore is rejected on the same basis. 


Claim 12, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US20190213803A1) in view of Oakes  (US10991172B1) and Joao (US20020016655A1) further in view of El-Tahry (US20200133235A1).

In regards to claim 12, the combination of Ye, Oakes, and Joao teaches The system of claim 1.
Yet the combination of Ye, Oakes, and Joao do not teach the specified time is based on a predicted time that the additive printer will complete manufacturing of the replacement vehicle component.
However, in the same field of endeavor, El-Tahry teaches the specified time is based on a predicted time that the additive printer will complete manufacturing of the replacement vehicle component (El-Tahry: Para 4 “The computer readable instructions cause the processing system to receive a print job request corresponding to a requested print job, the print job request indicating an item to be 3D printed. The computer readable instructions cause the processing system to determine a plurality of print job attributes corresponding to the requested print job, including: determining a first amount of time to complete the requested print job, and determining a second amount of time until the item is to be delivered to a requestor”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Ye, Oakes, and Joao with the feature of the specified time is based on a predicted time that the additive printer will complete manufacturing of the replacement vehicle component disclosed by El-Tahry. One would be motivated to do so for the benefit of “integrate the 3D manufacturing process into the larger manufacturing computing environment.” (El-Tahry: Para 3).

As per claim 26, it recites A method having limitations similar to those of claim 12 and therefore is rejected on the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668